Citation Nr: 0730839	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  95-37 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
heart disease.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Marine 
Corps between November 1961 and April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

This case has been before the Board on several occasions, and 
was remanded in March 1999 and February 2006 for further 
evidentiary development.  Additionally, the Board ordered 
independent development in November 2002 (prior to the ruling 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir.)).  All required actions 
have been accomplished.  


FINDINGS OF FACT

1.  An April 1988 Board decision denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder.

2.  Evidence received by the RO submitted since the last 
finalized decision of record regarding a claim of entitlement 
to service connection for heart disease is either redundant 
or cumulative in nature, does not bear significantly and 
substantially on the matter in question, and is not so 
significant that it must be considered to fairly adjudicate 
the claim.  

3.  The competent medical evidence of record demonstrates 
that the veteran has a current diagnosis of paranoid 
schizophrenia that is causally linked to service.  


CONCLUSIONS OF LAW

1.  An April 1988 Board decision that denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material evidence to reopen a claim for 
entitlement to service connection for a heart condition has 
not been received.  38 U.S.C.A. §§ 5104, 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002); 38 C.F.R. § 20.1105 
(2006).

3.  Service connection for paranoid schizophrenia is 
warranted. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As the instant decision grants the veteran's claim for 
service connection for schizophrenia, no further development 
is required with respect to that claim.

As to the application to reopen a claim for service 
connection for heart disease, the Board finds that VA has met 
these duties with regard to the application to reopen and the 
underlying claim on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA has made all reasonable 
efforts to assist the veteran in the development of his 
claim, has notified him of the information and evidence 
necessary to substantiate the claim, and has fully disclosed 
the government's duties to assist him.  The veteran filed his 
current claim prior to the passage of the VCAA; however, in 
February 2002, March 2006, and September 2006 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claims, including notice as 
to what information was required to reopen a previously 
denied claim.  See Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran did not receive notice of these elements prior to the 
decision that is the subject of this appeal, as the VCAA had 
not been enacted at the time of the AOJ decision.  There 
were, as mentioned previously, at least three subsequent 
letters which provided remedial notice subsequent to the AOJ 
decision.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA did not, however, 
provide such notice to the veteran prior to the RO decision 
that is the subject of this appeal.

The RO cured all timing defects by a re-adjudication of the 
claims and issuance of several supplemental statements of the 
case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

To the extent that the timing deficiencies raise a 
presumption of prejudice, besides the re-adjudication of the 
claims after notice was provided as noted above, such defect 
would not have operated to alter the outcome in the instant 
case where the preponderance of the evidence is against the 
claim for reopening a previously denied claim for entitlement 
to service connection for a heart disability.  Additionally, 
as the claim for service connection for a psychiatric 
disability is granted, notice defects are rendered moot.  
That is, the timing defects did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice 
and thus, the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  There is no duty to provide an examination or 
medical opinion in the absence of receipt of new and material 
evidence.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3) (4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-New and Material Evidence

38 C.F.R. § 3.156 has been amended during the pendency of the 
current appeal.  The amended version applies only to 
applications filed on or after August 29, 2001.  As the 
veteran's application to reopen his claim of entitlement to 
service connection for a heart disorder was received prior to 
this date, the older version of 38 C.F.R. § 3.156 applies.  
The regulation states, in pertinent part, that:

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case. 38 C.F.R. § 
3.156 (2001).

Legal Criteria-Service Connection 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, or in the case of a psychoses within a 
year after separation from service, so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, such as psychoses, if manifest to a 
compensable degree within a year of service separation, will 
be presumed to be service-connected.  See 38 C.F.R. §§ 3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis-New and Material Evidence, Heart Disease

The veteran has been denied service connection for a heart 
condition on two separate occasions.  The Board, in a March 
1984 decision, denied the initial claim as there was no 
evidence of a heart condition in service or within a year of 
service separation.  Subsequent to this, the veteran filed an 
application to reopen that claim, which was denied by the 
Board in April 1988 on the grounds that new and material 
evidence had not been submitted.  The veteran now posits his 
current claim contending, in essence, that his heart disease 
arose during his period of service with the U.S. Marine 
Corps.  

The veteran has been afforded several opportunities to submit 
the names and addresses of facilities which have provided him 
care for a cardiac condition.  Specifically, the Board 
instructed that all VA records and any Social Security 
Administration (SSA) records that may be present be 
incorporated into the record.  In response, the veteran has 
not offered any evidence which would support his contention 
that his heart disease began during or within a year after 
separation from his military service or is otherwise linked 
to service.  Evidence submitted prior to the Board's 1984 
decision established that the veteran required the 
emplacement of a pacemaker, evidencing a chronic cardiac 
disability.  Nothing, however, submitted since this final 
decision shows that the cardiac condition was related to 
military service, as the onset of the disorder is reflected 
as 1981, many years after separation.  Thus, no material 
evidence has been submitted (i.e. evidence that is not 
cumulative or redundant, bearing directly and substantially 
on the issue at hand), and the veteran's claim to reopen must 
therefore be denied.  See 38 C.F.R. § 3.156.  

Analysis- Acquired Psychiatric Disorder

The veteran contends that he developed an acquired 
psychiatric disorder as a result of his several months of 
service with the U.S. Marine Corps.  

Upon review of the service medical records, there is no 
indication that a psychiatric disability was present at 
enlistment and the veteran is presumed to have been mentally 
sound upon entry into service.  See 38 U.S.C.A. § 1111.  Upon 
separation, however, there was a noted psychiatric 
abnormality.  Specifically, a "functional inadequacy" was 
assessed in April 1962.  This assessment is accompanied by 
narratives from an aptitude board which was convened to 
determine the veteran's suitability for further military 
service.  Apparently, the veteran had a difficult time during 
his recruit training, and there were several notations 
reflecting both an inability to learn military skills and a 
general incompatibility with the daily requirements of life 
in the Marines.  The senior member of the aptitude board 
confirmed the difficulties encountered in recruit training, 
and stated that the veteran had severe problems with doing 
assigned tasks.  The veteran was recommended for a general 
discharge based on the review of this board.  

Regarding post-service disability, the veteran had a 
diagnosis of generalized anxiety as early as October 1974, 
with vocational rehabilitation for a psychological disorder 
occurring in May 1981.  In April 2002, the veteran was 
afforded a comprehensive psychiatric examination (by his 
treating psychiatrist) and following that evaluation, a 
diagnosis of paranoid schizophrenia was recorded.  This 
latter competent evidence is the most recent diagnosis of 
record and is evidence of a current psychiatric disability.  

The veteran had been denied service connection for a 
psychiatric condition on the basis that the "functional 
inadequacy" noted in service was determined to be a 
personality disorder, and hence not capable of service 
connection.  See 38 C.F.R. § 3.303.  The Board finds that 
there is competent psychiatric evidence of record that 
indicates otherwise.  Specifically, the April 2002 
psychiatric examination confirmed that the veteran has a 
diagnosis of schizophrenia and relates this diagnosis to 
military service.  The examiner noted that military service 
presented a psychosocial stressor, and that the veteran's 
schizophrenia was a "disability that is total in nature and 
appears to be directly related to his indoctrination into the 
military."  Thus, there is evidence of an acquired 
psychiatric disability with a nexus to military service.  
While it is not indicated as to whether or not the 
psychiatrist reviewed the claims file, the basis of the 
medical opinion appears to be substantiated by the record 
(e.g. the substantial difficulties noted in the service 
medical records) and thus, is probative and supportive of the 
veteran's claim.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).  Furthermore, the psychiatrist indicated that he had 
treated the veteran since the late 1980s, and was thus very 
familiar with the veteran's history and the course of his 
schizophrenia.  

The Board notes that the veteran did not appear at a 
scheduled VA examination pursuant to the Board's most recent 
February 2006 remand instructions.  As this is a case for 
service connection, the claim is to be rated on the evidence 
of record.  See 38 C.F.R. § 3.655.  Despite the veteran's 
lack of cooperation in the obtainment of a current medical 
examination, the Board concludes that there is evidence which 
shows a current disability, in-service psychiatric symptoms, 
and a competent psychiatric opinion which links those in-
service symptoms to the current diagnosis of schizophrenia.  
As this is the case, the elements of service connection have 
been met and the veteran's claim is granted.  


ORDER

New and material evidence has not been received regarding a 
claim for entitlement to service connection for heart 
disease; the claim to reopen is denied.  

Entitlement to service connection for paranoid schizophrenia 
is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


